Exhibit 99.1 N E W SR E L E A S E Contact: Edmund E. Kroll Senior Vice President, Finance & Investor Relations (212) 759-0382 Eric R. Slusser Executive Vice President and Chief Financial Officer (314) 725-4477 FOR IMMEDIATE RELEASE CENTENE CORPORATION REPORTS 2 ST. LOUIS, MISSOURI (February 8, 2008) Centene Corporation (NYSE: CNC) today announced its financial results for the quarter and year ended December 31, 2007.The results exclude the benefit ofthe July 1 through December 31, 2007 period rate increase for Georgia which was in our previous guidance and will now be recognized in the first quarter of 2008.Our updated guidance disclosed later in this press release reflects this change. As previously announced, premium taxes are now separately disclosed as a component of both revenues and operating expenses on our statement of operations.Related financial ratios included in this release exclude premium taxes.Additionally, we have reclassified and reported our Kansas and Missouri health plans, collectively FirstGuard, as discontinued operations.Unless specifically noted, the discussions below are in the context of continuing operations, and therefore, exclude the FirstGuard operations. 2007 Highlights Q4 Full Year Total Revenues (in millions) $ 777.4 $ 2,919.3 Medicaid/SCHIP HBR 84.0 % 83.2 % Diluted EPS (as reported) $ 0.07 $ 0.92 Diluted EPS (excluding restructuring charges) $ 0.20 $ 1.09 Fourth Quarter Summary - 2007 fourth quarter earnings impacted by the inability to recognize the July 1, 2007Georgia rate increase until the 2008 first quarter. - Quarter-end Medicaid Managed Care membership of 1.1 million. - Revenues of $777.4 million, a 25.8% increase over the 2006 fourth quarter. - Earnings per diluted share of $0.20 (excluding restructuring charges), compared to $0.21 in the 2006 fourth quarter. - Health Benefits Ratio (HBR) for Centene’s Medicaid and SCHIP populations, which reflects medical costs as a percent of premium revenues, of 84.0%. - Medicaid Managed Care G&A expense ratio of 11.8% and Specialty Services G&A ratio of 15.4%. - Total operating cash flows of $37.5 million. - Days in claims payable of 49.1. Other Events - Recognized previously announced restructuring charge totaling $9.4 million pre-tax. - Began participating in the state of South Carolina’s conversion to managed care. Centene Corporation Reports 2007 Fourth Quarter Results February 8, 2008 / Page2 Michael F. Neidorff, Centene’s Chairman and Chief Executive Officer, stated, “We concluded the fourth quarter of 2007 with solid revenue, membership and earnings results. Additionally, our cash flows were strong, our Medicaid HBR improved to 84.0%, a decrease of 140 basis points from the 2006 fourth quarter, and our G&A was consistent with our expectations. “In Ohio, our core Medicaid program growth was in line.Medical costs in the ABD population, not unexpectedly, continue to be challenging as we work to manage the integration of these members into our network.Over time, we believe that targeted margins are achievable as we reach critical mass and are able to more effectively manage their care. “In Texas, we experienced growing membership in both SCHIP and the Texas STAR Plus (SSI) program.We are on track for the launch of the state’s Foster Care program on April 1, 2008. “As we commence 2008, we will focus on growing our revenue stream to external third party vendors through our specialty company products and PBM.We are optimistic about the prospects for growth in both new and existing markets in Medicaid managed care and in our specialty businesses.” concluded Neidorff. The following table depicts membership in Centene’s managed care organizations, by state, at December 31, 2007 and 2006: 2007 2006 Georgia 287,900 308,800 Indiana 154,600 183,100 New Jersey 57,300 58,900 Ohio 128,700 109,200 South Carolina 31,800 — Texas 354,400 298,500 Wisconsin 131,900 164,800 Total 1,146,600 1,123,300 The following table depicts membership in Centene’s managed care organizations, by member category, at December 31, 2007 and 2006: 2007 2006 Medicaid 848,100 887,300 SCHIP 224,400 216,200 SSI 74,100 19,800 Total 1,146,600 (a) 1,123,300 (b) (a)1,111,500 at-risk; 35,100 ASO (b) 1,112,700 at-risk; 10,600 ASO Statement of Operations - For the 2007 fourth quarter, revenues from continuing operations increased 25.8% to $777.4 million from $617.8 million in the 2006 fourth quarter.The increase was mainly driven by membership growth in Texas and Ohio, which are the two markets that added SSI products in 2007.The fourth quarter included an approximate $4.2 million reduction of premium revenue and pre-tax earnings due to a prior period true-up with the State of Indiana. - The HBR for Centene’s Medicaid and SCHIP populations, which reflects medical costs as a percent of premium revenues, was 84.0%, an increase from 81.3% in the 2007 third quarter.The increase resulted from pharmacy and other general seasonality and thepreviously mentioned premium true-up in Indiana. Centene Corporation Reports 2007 Fourth Quarter Results February 8, 2008 / Page 3 - G&A expense as a percent of premium and service revenues for the Medicaid Managed Care segment was 11.8% in the fourth quarter of 2007 compared to 10.4% in the fourth quarter of 2006.The increase in the Medicaid Managed Care G&A expense ratio for the three months ended December 31, 2007 primarily reflects our previously announced restructuring charge recorded in the fourth quarter.The pre-tax restructuring charge for asset impairment and severance totaled $9.4 million and increased our G&A ratio by 1.3%. - Operating earnings were $0.3 million, including the restructuring charge.Excluding the restructuring charge, operating earnings were $9.7 million compared to $9.8 million in the 2006 fourth quarter. - Reported GAAP earnings per diluted share from continuing operations were $0.07, or $0.20 excluding restructuring charges, compared to $0.21 in the 2006 fourth quarter. - Net earnings per diluted share (including discontinued operations) were $0.03. - For the year ended December 31, 2007, revenues from continuing operations increased 48.8% to $2.9 billion from $2.0 billion for the same period in the prior year. Medicaid Managed Care G&Aexpenses as a percent of premium and service revenues decreased to 11.1% in the year ended December 31, 2007, compared to 11.4% in the year ended December 31, 2006. Excluding the $12.4 million of restructuring charges, earnings from operations increased to $66.5 million in the year ended December 31, 2007 from $27.8 million in the year ended December 31, 2006. Net earnings from continuing operations, excluding the restructuring charges, were $49.0 million or$1.09 per diluted share in 2007. Balance Sheet and Cash Flow At December 31, 2007, the Company had cash and investments of $659.2 million, including $626.2 million held by its regulated entities and $33.0 million held by its unregulated entities.Medical claims liabilities totaled $335.9 million, representing 49.1 days in claims payable, unchanged from September 30, 2007.Total debt was $207.4 million and debt to capitalization was 33.3%. Outlook The table below depicts the Company’s guidance for the 2008 first quarter and full year. Q1 2008 2008 Low High Low High Revenue (in millions)1 $785 $795 $3,370 $3,470 Earnings per diluted share $0.59 $0.64 $2.04 $2.14 1 Revenue net of premium tax Eric R. Slusser, Centene’s Chief Financial Officer, stated, “This guidance reflects normal seasonality, previously mentioned start-up costs in Texas, South Carolina and Florida of approximately $0.09, and the state of Wisconsin’s decision to carve-out pharmacy benefits from our premium, effective February 1, 2008.This guidance also includes premium rate increases of 1.5% in Ohio, effective January 1, 6.3% in Indiana, effective January 1, 3.5% in Wisconsin, effective February 1, and a 3.8% rate increase in Georgia retroactive to July 1, 2007.” Conference Call As previously announced, the Company will host a conference call Friday, February 8, 2008, at 7:30 A.M. (Eastern Time) to review the financial results for the fourth quarter ended December 31, 2007, and to discuss its business outlook.Michael F. Neidorff and Eric R. Slusser will host the conference call.Investors are invited to participate in the conference call by dialing 800-273-1254 in the U.S. and Canada, 706-679-8592 from abroad, or via a live internet broadcast on the Company's website at www.centene.com, under the Investor Relations section.A replay will be available for on-demand listening shortly after the completion of the call until 11:59 P.M. (Eastern Time) on February 22, 2008 at the aforementioned URL, or by dialing 800-642-1687 in the U.S. and Canada, or 706-645-9291 from abroad, and entering access code 34562229. Centene Corporation Reports 2007 Fourth Quarter Results February 8, 2008 / Page4 Non-GAAP Financial Presentation The Company is providing certain non-GAAP financial measures in this release as the Company believes these figures are helpful in allowing individuals to more accurately assess the ongoing nature of the Company's operations and measure the Company's performance more consistently. The non-GAAP information presented above in the “highlights”table, third bullet under "FourthQuarter Summary"and fourth, fifth and seventhbullet under "Statement of Operations" excludes the second quarter contribution to our charitable foundation with a portion of the proceeds from the sale of FirstGuard Missouri as well as the fourth quarter charges for fixed asset impairment and severance for an organizational realignment, collectively, restructuringcharges.This exclusion has been made in the non-GAAP financial measures as management believes these2007 restructuringcharges are not indicative of future company operations. The Company uses the presented non-GAAP financial measures internally to focus management on period-to-period changes in the Company's core businessoperations.
